Name: Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/58 Official Journal of the European Communities 28 . 12 . 87 COUNCIL REGULATION (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in devloping countries THE COUNCIL OF THE EUROPEAN COMMUNTIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC) No 3782/ 87, of 3 December 1987 , applying the generalized tariff preferences for 1988 to textile products originating in developing countries (&gt;), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Whereas the Council has adopted generalized tariff preferences for 1988 applicable to textile products orig ­ inating in developing countries ; Whereas it is therefore appropriate to specify the rel ­ evant management provisions ; Whereas , in order to ensure that each of the countries or territories referrred to in Annexe I to Regulation (EEC) No 3782/87 has access to the preferential vol ­ umes, quotas and separate tariff ceilings for each bene ­ ficiary should be specified for each category of prod ­ ucts and in view of the links which continue to exist with international control of trade in textiles , it is appropriate to allocate the quotas listed in the Annexes to Regulation (EEC) No 3782/87 between the Member States according to the scale contained within the MFA framework, establishing for each of the Member States participation percentages as follows : Whereas , as regards the Community tariff quotas allo ­ cated among the Member States :  it is necessary to guarantee to all importers equal and continuous access to the abovementioned quo ­ tas and uninterrupted application of the rates laid down for them to all imports of the products con ­ cerned into all Member States until they have been used up,  having regard to the abovementioned principles , it would appear that the Community nature of the quotas can be respected by allocating them among the Member States ,  drawings against the quotas can only be made for goods entered for free circulation accompanied by a certificate of origin ; Whereas , as regards the Community tariff ceilings the objectives sought may be achieved by applying a method of administration based on the charging, at Community level , of imports of the products in ques ­ tion against the ceilings as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of adminis ­ tration must make provision for the reintroduction of the levying of customs duties as soon as the said ceil ­ ings are reached at Community level ; Whereas the methods of administration for the prod ­ ucts listed in Annexes I and II to Regulation (EEC) No 3782/87 call for close and particularly rapid coop ­ eration between Member States and the Commission, which must , in particular, be able to keep under obser ­ vation the extent to which charges are made against the quotas and the ceilings and inform Member States ther ­ eof ; whereas such cooperation should be particularly close in view of the need for Commission to be able to take appropriate measures to reintroduce customs duties , when any of the ceilings is reached at Com ­ munity level ; Whereas , having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Regulation (EEC) No 1430/79 (2) and Regulation (EEC) No 3040/83 (3), a procedure should be laid down to regularize imports actually made within the preferential tariff limits opened under Regu ­ lation (EEC) No 3782/87 and thus provision should be made for the Commission to be able to take appro ­ priate measures ; whereas in order to avoid such regu ­ Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 9,5 % 2,7 % 25,5 % 1,5 % 7,5 % 16,5 % 0,8 % 13,5 % 1,5 % 21,0% Whereas for the quotas for textile products and apparel listed in Annex II to Regulation ( EEC) No 3782/87 allocation amongst Member States is appropriate according to the percentages set out above ; (') See page 1 of this Official Journal . ( 2 ) OJ No L 175 , 12 . 7 . 1979, p. 1 . (3 ) OJ No L 297 , 29 . 10 . 1983 , p . 13 . 28 . 12 . 87 Official Journal of the European Communities No L 367/59 lanzation causing excessive tariff ceiling overruns , provision should at the same time be made for the Commission to be able to terminate set-offs , Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of Regulation (EEC) No 3782 / 87 and to apply to the collection , preparation and transmission of these statis ­ tics Regulations (EEC) No 1736/ 75 0 ) and No 3367/ 87 ( 2); Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , one of the countries and territories referred to in Article of Regulation (EEC) No 3782/87 , under the conditions laid down in Article 3 of this Regulation . In the case of such a reintroduction, Spain and Portu ­ gal shall reintroduce the levying of customs duties that they shall apply to third countries on the date in ques ­ tion . By means of a regulation , the Commission may, even after 31 December 1988 , take measures to stop quanti ­ ties being charged against one or other preferential tar ­ iff limit , if, particularly as a result of regularizations of imports actually made during the period referred to in Article 1 of Regulation (EEC) No 3782/87, these limits are exceeded . The Member State which initiates such regularizations shall communicate to the Commission as and when the figures of import charges relating thereto . The Commis ­ sion , on receiving these communications , shall inform the other Member States thereof. HAS ADOPTED THIS REGULATION : Article I The quotas and ceilings established by Regulation (EEC) No 3782/87 shall be administered according to the provisions of Sections I and II . SECTION II Provisions concerning the administration of the Community tariff quotas allocated among Member States Article 5 The total suspension of customs duties within the framework of the Community tariff quotas allocated among the Member States , referred to in Article 1 of Regulation (EEC) No 3782/87 , concerns the categories of products in Annexes I and II of the said Regulation for each of which the volume of the quota is specified individually in column 6 of those Annexes with regard to certain beneficiary countries or territories of origin listed in column 5 of the same Annexes . SECTION I Provisions concerning the administration of the Community tariff ceilings Article 2 Subject to Articles 3 and 4, preferential tariff treatment shall be accorded for each category of products sub ­ jected in Annexes I and II to Regulation ( EEC ) No 3782/87 to individual ceilings within the limits of the quantities specified in column 7 of Annexes I and II to the said Regulation respectively , to certain or each of the Countries or territories of origin listed in column 5 of those Annexes . A rticle 3 As soon as the individual ceilings determined in accordance with Article 2 are reached at the Com ­ munity level , the levying of customs duties on imports of the products in question originating in each of the countries or territories concerned may at any time be reintroduced until the end of the period referred to in Article 1 of Regulation ( EEC) No 3782 / 87 . Article 6 1 . The individual Community tariff quotas referred to in Article 5 shall be allocated in accordance with the following scale both for products covered by the MFA and for the other textile products : Benelux 9,5 Denmark 2,7 Germany 25,5 Greece 1,5 Spain 7,5 France 16,5 Ireland 0,8 Italy 13^5 Portugal 1,5 United Kingdom 21,0 . A rticle 4 The Commission shall reintroduce, by means of a regu ­ lation , the levying of customs duties in respect of anv (') OJ No L 183 , 14 . 7 . 1975 , p . 3 . O OJ No L 321 , 11 . 11 . 1987 , p . 3 . 2 . Each Member State shall determine its own share by applying the appropriate percentage to the volumes No L 367/60 Official Journal of the European Communities 28 . 12.87 indicated in column 6 of Annexes I and II to Regula ­ tion (EEC) No 3782/87 rounding up the result to the next higher unit (Kilogram , piece or pair ) if necessary . Article 7 Member States shall take all measures necessary to ensure that importers of the products concerned have free access to the shares allocated to them . A rticle 8 By 28 February 1989 at the latest . Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of shares still unused at 31 December 1988 . Up to the limit of the balance remaining, and at the request of the Member States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Articlc 1 of Regulation ( EEC ) No 3782/87 . The Commission shall inform the other Member States thereof. Article 11 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statisti ­ cal Office of the European Communities the relevant statistical data for the products entered for free circula ­ tion in the quarter concerned under generalized prefer ­ ential treatment in accordance with the provisions of the present Regulation . This data, transmitted accord ­ ing to the codes of the Combined Nomenclature and, where applicable , of the TARIC, shall show the coun ­ try of origin , value , quantity and any supplementary units as defind by Regulations (EEC) No 1736/75 and (EEC) No 3367/87 . 2 . However, in the case of products subject to quotas, the Member States shall , by the 1 1th day of each month at the latest , forward to the Commission the list of charges effected during the previous month . In the case of products subject to ceilings , the Member States shall forward to the Commission , at its request and under the same conditions , the list of charges effected during the previous month . At the Commission 's request, when the level of 75 % of the ceiling is reached , the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . 3 . The Commission shall ensure the publication in the Official Journal of the European Communities (C series) the tariff ceilings as and when they reach 100% utiliza ­ tion . It shall see that the Statistical Office of the European Communities ensures the publication of the annual state of import charges . Article 12 The Member States and the Commission shall cooper ­ ate closely to ensure compliance with this Regulation . Article 13 This Regulation shall enter into force on 1 January 1988 . SECTION 111 General provisions Article 9 Articles 3 , 4 and 5 shall not apply to the countries listed in Annex V of Regulation ( EEC ) No 3782/87 . Article 10 1 . Imports of the products in question shall be charged against the national shares of Member States and the Community ceilings as and when the products are entered for free circulation and are accompanied by a certificate of origin pursuant to the rules referred to in Article 1 (3 ) of Regulation ( EEC ) No 3782/87 . 2 . Goods may be charged against a ceiling or admit ­ ted under a national quota share only if the certificate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced . 3 . The extent to which the tariff quotas and Com ­ munity ceilings have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . This Regulation shall be binding in its entirety and directly applicable in all Member States ; Done at Brussels . 3 December 1987 . For the Council The President Chr. CHRISTENSEN